DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the response filed on December 15, 2021, which has been entered in the file. 

Allowable Subject Matter
Claims 9, 12-15, and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Ridler et al. (US 10843000) and Plaza et al. (US 8597323) teach implantable devices having coils and shields.
However, none of prior art teaches the particular structure of a passive transponder having at least one coil with one or a plurality of turns wound around a central region, additionally having at least one electrically conductive shield, wherein the shield, in each region in which it covers one of the coil surfaces, has at least one interruption which severs the shield in a direction non-parallel to the course of the turns at the site of the interruption, so that a flow of current in the direction of the turns can be prevented in the region of the shield, and the coil is a cylindrical coil and wherein the shield extends on the one hand over an outer cylinder surface of the cylindrical coil and on the other hand over an inner cylinder surface of the cylindrical coil as set forth in the claims.


  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SEUNG H LEE/Primary Examiner, Art Unit 2887